ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-163, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that EDWARD B. BUSH of TOMS RIVER, who was admitted to the bar of this State in 1984, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep the client informed about the status of the matter), RPC 1.16(d) (failure to turn over the client’s file on the termination of representation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that EDWARD B. BUSH is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.